Exhibit 10.23

LOGO [g91065g26h15.jpg]

 

LOGO [g91065g16x43.jpg]   

December 7, 2005

 

Mr. James M. Griffin

Vice President Global Sales/Service

BTU International, Inc.

23 Esquire Rd.

North Billerica, MA 01862

 

Dear Jim:

 

BTU International, Inc. (the “Company”) wants to encourage you to continue your
valued association with us as an executive officer. To that end, the Company is
offering you the assurance of severance pay, as described below, in the event
that your employment is terminated in specific circumstances. Therefore, the
purpose of this letter is to confirm the agreement between you and the Company
on the following terms:

 

1.      Severance Benefits.

 

a.        In the event that the Company terminates your employment other than
for Cause (as defined below in Section 2(b)): (i) the Company will continue to
pay you your base salary, at the rate in effect on the date of termination,
until the earlier of (A) the conclusion of a period equal to six months plus one
month for each year of service, up to a maximum of twelve months, or (B) the
date you commence employment that provides you with substantially equivalent
base salary and bonus opportunity to the last position you held at the Company
(the “Severance Pay Period”), provided, however, that to the extent any payment
under this clause (i) shall be required to be delayed until six months following
termination of employment from service to comply with the “specified employee”
rules of Section 409A of the Internal Revenue Code, it shall be delayed (but not
more than is required) to comply with such rules, and shall promptly after such
delay be paid with interest at a reasonable market rate as determined by the
Company; (ii) for the duration of the Severance Pay Period, subject to any
employee contribution applicable to active employees, the Company shall continue
to contribute to the premium cost of your participation and that of your
eligible dependents in the Company’s group medical and dental plans, provided
that you and your dependents



--------------------------------------------------------------------------------

are entitled to continue such participation under applicable law and plan terms;
and (iii) provided you work through at least April 1 of the year in which
termination occurs, at the time bonuses are payable to executives of the Company
generally for the year in which termination occurs, the Company will pay you a
pro-rata portion of the bonus to which you would have been entitled had your
employment continued through the end of the year, in its discretion (if any),
such pro rata portion to be based upon the number of days you worked prior to
termination divided by 233 (the “Pro Rata Bonus”); provided, however, that no
payments will be made by the Company pursuant to this Section 1(a) until after
the effective date of the Release of Claims described below.

 

  b. In the event that within one year of a Change in Control (as defined below
in Section 2(c)) the Company terminates your employment other than for Cause or
you terminate your employment for Good Reason (as defined below in
Section 2(d)): within ten (10) days following the effective date of the Release
of Claims described below, the Company will provide you with one lump-sum
payment in the amount representing: (i) twelve (12) months of your base salary
at the rate in effect on the date of termination; plus (ii) provided you work
through at least April 1 in the year in which termination occurs, the Pro Rata
Bonus, which shall be calculated as if you and the Company met but did not
exceed the performance targets for the year in which termination occurs, and
shall be based upon the number of days you worked prior to termination divided
by 233. In addition, for twelve (12) months following the date of termination,
subject to any employee contribution applicable to active employees, the Company
shall continue to contribute to the premium cost of your participation and that
of your eligible dependents in the Company’s group medical and dental plans,
provided that you and your dependents are entitled to continue such
participation under applicable law and plan terms. For the avoidance of doubt,
if the Company terminates your employment other than for Cause within one year
of a Change in Control, payments to you pursuant to this Section 2(b) shall be
in lieu of, and not in addition to, payments pursuant to Section 2(a) hereof. To
the extent any payment under this paragraph (b) shall be required to be delayed
until six months following termination of employment to comply with the
“specified employee” rules of Section 409A of the Internal Revenue Code, it
shall be delayed (but not more than is required) to comply with such rules, and
shall promptly after such delay be paid with interest at a reasonable market
rate as determined by the Company.  

 

BTU International



--------------------------------------------------------------------------------

  c. In the event that a Change of Control (as defined below in Section 2(c))
occurs, and (i) you remain employed by the Company on the date that is six
(6) months following the consummation of the Change of Control (the “Eligibility
Date”), or (ii) the Company terminates your employment other than for Cause
following the Change of Control but prior to the Eligibility Date, the Company
will provide you, within ten (10) days following the Eligibility Date or the
effective date of the Release of Claims, as applicable, with either (A) a cash
payment in the amount equal to the value of 10,000. shares of the Company’s
common stock, such value to be determined as of the date the Change of Control
is consummated, or (B) at the Company’s option, if following the Change of
Control the Company is the surviving corporation, 10,000. shares of the
Company’s common stock (the “Retention Bonus”). For the avoidance of doubt, if
you terminate your employment for any reason prior to the Eligibility Date, or
if the Company terminates your employment for Cause prior to the Eligibility
Date, you will not be eligible for the Retention Bonus or any portion thereof.

 

  d. In the event your employment is terminated in accordance with Section 1(a)
or 1(b) above, and during your employment part of your compensation was earned
on a commission basis: (i) the Company will pay you, at the time such
commissions otherwise would have been paid to you had you remained an active
employee of the Company, all commission payments that had become due and payable
to you prior to the date of termination but that had not yet been paid to you;
and (ii) the Company will pay you, in one lump-sum payment within ten (10) days
following the effective date of the Release of Claims described below, an amount
representing fifty percent (50%) of the total commissions that were paid to you
for the calendar year prior to the year in which termination occurs.

 

2. Definitions. For the purposes of this Agreement, the following definitions
shall apply:

 

  a. “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.

 

  b. “Cause” means (i) your material failure to perform (other than by reason of
disability) or material negligence in the performance of your duties and
responsibilities for the Company or any of its Affiliates; (ii) commission by
you of fraud, embezzlement or theft with respect to the Company or its
Affiliates; or (iii) commission by you of any felony or any other crime
involving dishonesty or moral turpitude.

 

BTU International



--------------------------------------------------------------------------------

  c. “Change of Control” means (i) any entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 as amended
(the “Exchange Act”)), other than the Company or any of its Affiliates or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or one of its Affiliates, becomes a beneficial owner (within the
meaning of Rule 13d-3 as promulgated under the Exchange Act), directly or
indirectly, in one or a series of transactions, of securities representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities; (ii) any merger or consolidation involving the Company
(other than a merger of a subsidiary with the Company); or (iii) any sale or
other disposition by the Company of all or substantially all of the assets of
the Company other than to one or more of the Company’s Affiliates or any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Affiliates.

 

  d. “Good Reason” means (i) the material reduction of your base salary by the
Company without your consent (other than a reduction that is corrected within
five business days following receipt of notice from you specifying the nature
and amount of the reduction, or a reduction applicable to all Company managerial
employees); (ii) the material diminution in the scope of your duties,
responsibilities or authority by the Company without your consent; or (iii) the
material failure by the Company to comply with any of the material provisions of
this Agreement.

 

3. Release of Claims. In order to be eligible to receive any of the severance
pay and benefits under Section 1(a), 1(b), 1(c)(ii) and 1(d)(ii) of this
Agreement, you must execute a release of claims in favor of the Company,
substantially in the form attached hereto as Exhibit 1, and you must not timely
revoke the release of claims (the “Release of Claims”).

 

4. Confidentiality and Restricted Activities.

 

  a. You acknowledge that the Company and its Affiliates continually develop
Confidential Information, that you may develop Confidential Information for the
Company or its Affiliates and that you may learn of Confidential Information
during the course of employment. You will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of your duties and
responsibilities to the Company and its Affiliates,

 

BTU International



--------------------------------------------------------------------------------

       any Confidential Information obtained by you incident to your employment
or other association with the Company or any of its Affiliates. You understand
that this restriction shall continue to apply after your employment terminates,
regardless of the reason for such termination.

 

  b. You acknowledge that in your employment with the Company you will have
access to confidential information of the Company and its Affiliates which, if
disclosed, would assist in competition against them and that you will also
generate goodwill for the Company and its Affiliates in the course of your
employment. Therefore, you agree that the following restrictions on your
activities during and after your employment with the Company are necessary to
protect the goodwill, confidential information and other legitimate interests of
the Company and its Affiliates:

 

  i. While you are employed by the Company and for the period of twelve
(12) months after your employment terminates, you shall not, directly or
indirectly, own, manage, operate, control or participate in any manner in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director, principal, consultant, agent or otherwise with, or
have any financial interest in, or aid or assist anyone else in the conduct of,
any business, venture or activity which competes with any Business of the
Company or its Affiliates, in the United States or any other geographic area
where such Business is being conducted or actively being planned to be conducted
at or prior to the last day of your employment. For the purposes of this
Section 4, the Business of the Company and its Affiliates shall include all
Products and your undertaking shall encompass all items, products and services
that may be used in substitution for Products. Notwithstanding the foregoing,
ownership of not more than five percent of any class of equity security of any
publicly held corporation shall not, of itself, constitute a violation of this
Section 4.

 

  ii. You agree that while you are employed by the Company and during the two
years after your employment terminates, you will not hire or attempt to hire any
employee of the Company or any of its Affiliates, assist in such hiring by any
Person, encourage any such employee to terminate his or her relationship with
the Company or any of its Affiliates, or solicit or encourage any customer or
vendor of the Company or any of its Affiliates to terminate or diminish its
relationship with them, or, in the case of a customer, to conduct with any
Person any business or activity which such customer conducts or could conduct
with the Company or any of its Affiliates.

 

BTU International



--------------------------------------------------------------------------------

  c. In signing this Agreement, you give the Company assurance that you have
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed on you under this Section 4. You agree without
reservation that these restraints are necessary for the reasonable and proper
protection of the Company and its Affiliates and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. You further agree that, were you to breach any of the covenants
contained in this Section 4, the damage to the Company and its Affiliates would
be irreparable. You therefore agree that the Company, in addition to any other
remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by you of any of those
covenants, without having to post bond. You and the Company further agree that,
in the event that any provision of this Section 4 is determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, that provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

5. Payment Schedule and Withholding. Payments by the Company under this
agreement shall be reduced by all taxes and other amounts which the Company is
required to withhold under applicable law and, except as otherwise provided,
shall be payable as salary continuation at the Company’s regular payroll periods
and in accordance with its regular payroll practices, commencing on the next
regular payday following the date of termination of your employment.

 

6. Not a Contract of Employment. This agreement is not a contract of employment
for a definite term and does not otherwise restrict your right, or that of the
Company, to terminate your employment, with or without notice or cause.

 

7. Miscellaneous.

 

  a.

This is the entire agreement between you and the Company, and replaces all prior
communications, agreements and understandings, written or oral, with respect to
termination of your employment and all related matters (provided that all
standard form of Company confidentiality, assignment of invention and similar
agreements that you have signed shall continue to be in full force and effect).
No modification or amendment of this Agreement

 

BTU International



--------------------------------------------------------------------------------

 

shall be valid unless in writing and signed by you and a duly authorized
representative of the Company. The headings and captions in this Agreement are
for convenience only and in no way define or describe the scope or content of
any provision of this Agreement. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument. This is a Massachusetts contract and
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts, without regard to the conflict of laws principles thereof.

 

  b. Neither you nor the Company may make any assignment of this Agreement or
any interest in it, by operation of law or otherwise, without the prior written
consent of the other; provided, however, that in the event that the Company
shall hereafter affect a reorganization, consolidate with, or merge into any
entity or transfer all or substantially all of its properties or assets to any
entity, the Company may (and will use its reasonable efforts to) assign its
rights and obligations under this Agreement to such entity. This Agreement shall
inure to the benefit of and be binding upon you and the Company, and each of our
representative successors, executors, administrators, heirs and permitted
assigns.

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me. At the time you sign and return it, this Agreement will take
effect as a legally binding agreement between you and the Company on the basis
set forth above. The enclosed copy of this Agreement, which you should also sign
and date, is for your records.

 

Sincerely, BTU International, Inc. By:  

/s/ Paul van der Wansem

  Paul van der Wansem   Chief Executive Officer

 

Accepted and agreed:

/s/ James M. Griffin

Date: 12/7/05

 

BTU International



--------------------------------------------------------------------------------

Exhibit 1

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the letter agreement between
me and BTU International, Inc. (the “Company”) dated as of                     
(the “Agreement”), which are conditioned on my signing this Release of Claims
and to which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with me,
hereby release and forever discharge the Company, its subsidiaries and other
affiliates and all of their respective past, present and future officers,
directors, trustees, shareholders, employees, agents, general and limited
partners, members, managers, joint venturers, representatives, successors and
assigns, and all others connected with any of them, both individually and in
their official capacities, from any and all causes of action, rights and claims
of any type or description, known or unknown, which I have had in the past, now
have, or might now have, through the date of my signing of this Release of
Claims, in any way resulting from, arising out of or connected with my
employment by the Company or any of its subsidiaries or other affiliates or the
termination of that employment or pursuant to any federal, state or local law,
regulation or other requirement (including without limitation Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the fair employment practices laws of the
state or states in which I have been employed by the Company or any of the
subsidiaries or other affiliates, each as amended from time to time).

Excluded from the scope of this Release of Claims is any right of
indemnification or contribution that I have pursuant to the Articles of
Incorporation or By-Laws of the Company or any of its subsidiaries or other
affiliates.

In signing this Release of Claims, I acknowledge my understanding that I may
consider the terms of this Release of Claims for up to twenty-one (21) days the
date I receive this Release of Claims. I also acknowledge that I am advised by
the Company and its subsidiaries and other affiliates to seek the advice of an
attorney prior to signing this Release of Claims; that I have had sufficient
time to consider this Release of Claims and to consult with an attorney, if I
wished to do so, or to consult with any other person of my choosing before
signing; and that I am signing this Release of Claims voluntarily and with a
full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of

 

BTU International



--------------------------------------------------------------------------------

Claims at any time within seven (7) days of the date of my signing by written
notice to the Chief Executive Officer of the Company and that this Release of
Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:                                                                  

Name (please print):                                                 

Date Signed:                                                             

 

BTU International